  Case 20-31117      Doc 2     Filed 04/17/20    Entered 04/17/20 18:46:53            Desc Main
                                  Document       Page 1 of 1




                                                Certificate Number: 17082-MN-CC-034279727


                                                              17082-MN-CC-034279727




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 26, 2020, at 11:19 o'clock AM MST, COLETTE M
BREITER received from Summit Financial Education, Inc., an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the District of
Minnesota, an individual [or group] briefing that complied with the provisions of
11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   March 26, 2020                          By:      /s/Denis L Escamilla De Garcia


                                                Name: Denis L Escamilla De Garcia


                                                Title:   Certified Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
